Citation Nr: 0900823	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-18 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for diabetes mellitus for the period from May 
8, 2001, to June 2, 2002.

2.  Entitlement to an initial disability evaluation greater 
than 40 percent for diabetes mellitus for the period from 
June 3, 2002 to the present.

3.  Entitlement to service connection for erectile 
dysfunction, secondary to diabetes mellitus.

4.  Entitlement to service connection for bipolar disorder, 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	E. Audrey Glover-Diehter, 
Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The veteran appealed, 
and in October 2006, the Board denied the claims.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2008, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's October 2006 decision.  
That same month, the Court issued an Order vacating the 
October 2006 Board decision.  

As discussed below, it appears that the issues of entitlement 
to service connection for a right testicular mass, and left 
groin herniorrhaphy, have been raised.  These issues have not 
been adjudicated by the agency of original jurisdiction, and 
are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is not clear.  A review of the 
March 2008 Joint Motion shows that it was agreed inter alia 
that the Board had "not fully cured a timing defect in the 
VCAA notice under 38 U.S.C. § 5103(a)."  The Joint Motion 
essentially stated that although VCAA notices were sent to 
the veteran in March and May of 2006, providing the veteran 
with notice, these notices were sent after the RO's denial of 
the claims in February 2004, and that therefore a remand was 
required for the RO to readjudicated the claims.  Citing 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  With 
regard to the service connection claims, the Board notes that 
the Joint Motion did not discuss a VCCA notice that was sent 
to the veteran in May 2003, prior to the denial of the claims 
in February 2004.  

In any event, as additional medical evidence has been 
received subsequent to the issuance of the most recent 
supplemental statement of the case, dated in March 2006, 
without a waiver of RO review, on Remand, the RO should 
readjudicate the claims.  See 38 C.F.R. §§ 19.37, 20.1304 
(2008).  

With regard to the claim for secondary service connection for 
erectile dysfunction, the Joint Motion states that the Board 
failed to discuss an August 2000 VA examination report.  This 
report shows that the veteran asserted that he developed a 
right testicle mass after losing his balance and striking a 
vehicle door.  The report shows that he also gave a history 
of "left groin hernia repair in 1998 at Damas Hospital in 
Ponce."  The relevant aspects of the diagnoses were right 
testicular mass, and history of left groin herniorrhaphy.

The language in the Joint Motion is vague and unclear as to 
what further development, if any, is warranted due to this 
report.  Giving the veteran every consideration, the Board 
has attempted to read the language of the Joint Motion 
broadly, and to indicate that the issues of entitlement to 
service connection for a right testicular mass, and left 
groin herniorrhaphy, have been raised.  These issues have 
been referred to the RO for appropriate action, as discussed 
in the Introduction of this Remand.  

The Board parenthetically notes that the August 2000 VA 
examination report did not indicate that there was any 
relationship between the veteran's claimed erectile 
dysfunction and either his right testicular mass, or his 
history of left groin herniorrhaphy, nor is there any 
competent evidence of record to indicate such a relationship.  
These issues are therefore not "inextricably intertwined" 
with any of the issues on appeal.  See generally Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).   

The Joint Motion states that, "the Board should consider 
whether the agency has complied with the duty to assist by 
providing a VA examination with respect to each claim that 
has considered the evidence associated with the claims file 
and that has provided evidence as to the effect of his 
service-connected disabilities 'to function under the 
ordinary conditions of daily life including employment.'"  
Citing 38 C.F.R. § 4.10.  The Joint Motion also states that, 
"the Board should also consider whether the agency has 
complied with the duty to assist with respect to any 
outstanding treatment records from Dr. T[redacted] as 
discussed at the July 2004 hearing and as to any 
documentation of treatment provided to Appellant at service 
medical facilities in Oakland, California, and Seattle, 
Washington, as discussed by Appellant in his hearing 
testimony."  

The transcript of the veteran's hearing, held in July 2004, 
shows that he testified that he received treatment for 
psychiatric symptoms in both Oakland, and Seattle.  However, 
his testimony is vague and unclear as to whether this 
treatment was received during service, or after service.  
Currently, neither the veteran's service medical records, nor 
any VA records dated prior to 2003, show treatment for 
psychiatric symptoms.  

On Remand, the RO should contact the veteran to determine if 
any service or VA psychiatric treatment records exist that 
are not currently associated with the claims files, to 
include treatment at VA facilities in either Oakland, 
California, or Seattle, Washington.  

With regard to the records of Dr. T, the claims files include 
a March 1992 report from this physician which indicates that 
he began treating the veteran in April 1991.  A review of the 
veteran's letters, received in 2004, shows that he states 
that Dr. T was now working in the United States, that he did 
not know where he resided, and that he was "a private 
psychiatrist who has nothing to do with the claims that I am 
expounding."  In another letter, the veteran indicated that 
Dr. T was deceased.  

Under the circumstances, the Board finds that it does not 
appear that any further development is warranted in an 
attempt to obtain additional records from Dr. T.   

Finally, with regard to the claim for an increased initial 
rating for diabetes mellitus, the duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates there has been a material change in disability or 
that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  In this case, the most recent 
examination report of record is a VA examination report, 
dated in April 2005.  Although it is not clear, the 
aforementioned language in the Joint Motion could be 
interpreted to indicate that another VA diabetes mellitus 
examination is warranted.

Under these circumstances, and in an effort to avoid another 
Joint Motion, on Remand, the veteran should be afforded 
another diabetes mellitus examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the details of any inservice 
psychiatric treatment, or post-service 
psychiatric treatment prior to 2003, to 
include any treatment at VA or non-VA 
facilities in Oakland, California, or 
Seattle, Washington, in order to 
determine if relevant records exist that 
are not currently associated with the 
claims files.  Should any such treatment 
be identified, after securing any 
necessary releases, the RO should attempt 
to obtain these records.  

2.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his diabetes mellitus.  The 
claims files must be made available to 
the examiner for a review of the 
veteran's pertinent medical history.  All 
necessary diagnostic testing and 
evaluation should be performed.

All clinical manifestations of the 
diabetes mellitus, including symptoms and 
resulting complications, should be 
indicated.  The examiner should 
specifically comment on whether the 
veteran requires insulin, oral 
medication, restricted diet, regulation 
of activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.  
The examiner should also comment on 
whether maintenance of the veteran's 
diabetes mellitus requires regular visits 
to a diabetic care provider, and if so, 
the regularity with which those visits 
are necessary.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all evidence 
received after the most recent 
supplemental statement of the case 
(SSOC), dated in April 2006.  If any of 
the determinations remains unfavorable to 
the appellant, he and his representative 
should be provided with a SSOC that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



